Citation Nr: 0513511	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-15 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile 
dysfunction.

2.  Entitlement to service connection for diabetic 
neuropathy.

3.  Entitlement to service connection for diabetic 
nephropathy, claimed as urinary frequency or incontinence.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a cardiac disorder 
other than hypertension.

6.  Entitlement to service connection for high cholesterol.

7.  Entitlement to service connection for proteinuria.

8.  Entitlement to service connection for a left knee 
disorder.

9.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as depression), secondary to 
diabetes mellitus.

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

11.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for refusal of VA dental treatment.

12.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

13.  Entitlement to a nonservice-connected pension.


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from February to July 1975.  
According to his DD Form 214, he was discharged from the 
military for physical disability.

The veteran appealed to the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision (RD) by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, and from a more recent February 2003 RD 
by the RO in Roanoke, Virginia.

The veteran has relocated several times during the pendency 
of his appeal, and his claims are now under the Roanoke RO's 
jurisdiction.  That office forwarded his appeal to the Board.

In his August 1999 Substantive Appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Member of the 
Board (Veterans Law Judge (VLJ)).  But he later waived his 
right to that type of hearing and requested, instead, a 
hearing before a local hearing officer, which was held in 
December 2002.

In September 2003, the veteran's appeal was advanced on the 
Board's docket.

In an October 2003 decision, the Board denied the veteran's 
claims for an increased rating for his diabetes mellitus and 
for service connection for prostate and eye disabilities.  
The Board remanded to the RO his claims for an initial 
compensable rating for erectile dysfunction and for service 
connection for:  diabetic nephropathy, hypertension, an 
unidentified cardiac condition (in addition to hypertension), 
high cholesterol, diabetic neuropathy, an acquired 
psychiatric condition (claimed as depression), proteinuria, a 
left knee disorder, a TDIU, and a nonservice-connected 
pension.  He had submitted a Notice of Disagreement (NOD) in 
response to the RO's denial of these claims, but the RO had 
not provided him a statement of the case (SOC) on these 
claims as discussed in Manlincon v. West, 12 Vet. App. 238 
(1999).  In a separate decision, the Board remanded an 
additional claim for Class III VA outpatient dental treatment 
to the VA Medical Center (VAMC) in Hampton, Virginia, for 
further development and consideration.

Subsequently, the veteran timely appealed claims for service 
connection for PTSD and for compensation benefits pursuant to 
38 U.S.C.A. § 1151 for refusal of VA dental treatment.  



The claims for an initial compensable rating for erectile 
dysfunction; for service connection for diabetic neuropathy, 
diabetic nephropathy (claimed as urinary frequency or 
incontinence), hypertension, a cardiac disorder other than 
hypertension, a left knee disorder, an acquired psychiatric 
disorder (claimed as depression), secondary to diabetes 
mellitus; for compensation benefits pursuant to 38 U.S.C.A. § 
1151 for refusal of VA dental treatment; for a TDIU; and for 
a nonservice-connected pension, must be REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part concerning these claims.  The Board, however, will 
decide his other claims for service connection for high 
cholesterol, proteinuria, and PTSD.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his claims for service connection 
for high cholesterol, proteinuria, and PTSD.

2.  The veteran has no disability manifested by high 
cholesterol that is due to his service in the military.

3.  The veteran has no disability manifested by proteinuria 
that is due to his service in the military.

4.  The veteran did not serve in combat.

5.  The veteran does not have PTSD as a result of his service 
in the military.




CONCLUSIONS OF LAW

1.  A disability manifested by high cholesterol was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).

2.  A disability manifested by proteinuria was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for disability resulting 
from a personal injury sustained or disease contracted in the 
line of duty or for aggravation of a 
pre-existing injury or disease during service in the line of 
duty, beyond its natural progression.  38 U.S.C.A. §§ 1110, 
1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection 
also may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Stated somewhat differently, to establish entitlement to 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A claim of service connection for a disability must be 
accompanied by medical evidence confirming the veteran 
currently has the condition(s) alleged.  Absent proof of a 
present disability, there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C.A. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(38 U.S.C. § 1131 also requires the existence of a present 
disability for VA compensation purposes).

A.  High Cholesterol and Proteinuria

1.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  First, 
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claims.  38 
U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist him 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A.

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).  Resolution of the issues 
discussed in this section rest upon a matter of law.  
Collecting additional evidence would not be productive or 
helpful to the veteran's appeal.  See Smith.  Thus, because 
the law as mandated by statute, and not the evidence, is 
dispositive of these issues, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the 
operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).

2.  Factual Background and Legal Analysis

The veteran's service medical records are negative for 
laboratory tests results indicating he had high cholesterol 
or proteinuria, although this is confirmed in the medical 
records of evaluation and treatment he has received since 
service.

Mere symptoms, however, or laboratory findings such as a high 
cholesterol test or proteinuria, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282, 285 (1999); Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .")  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

And as a layman, the veteran is not qualified to render a 
medical diagnosis or a medical opinion that any current 
disability is related to these abnormal tests and, in turn, 
are related to his service in the military.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Mercado- 
Martinez v. West, 1 Vet. App. 415, 419 (1998), citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).

Because of this, the preponderance of the evidence is against 
these claims, meaning the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.

B.  PTSD

1.  VCAA

As already alluded to, the VCAA and its implementing 
regulations eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and include enhanced duties to notify a claimant for 
VA benefits.  See, too, Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the RO initially denied the claim in 
June 2004.  Prior to that denial, the RO had sent the veteran 
a letter requesting specific information to independently 
verify the alleged personal assault he says he experienced in 
service - which he, in turn, believed caused PTSD.  The RO 
also sent him the regulation pertaining to the VCAA in its 
August 2004 supplemental statement of the case (SSOC).  

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit everything he had with regards to his PTSD 
claim - including specific information concerning his 
alleged stressors.  And he submitted, or the RO obtained, his 
service medical and personnel records, as well as and his VA 
and private medical records.  The RO provided him an 
opportunity to verify his stressor, and he provided evidence 
regarding the stressors he purportedly experienced in 
service.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  

Thus, there is no evidence missing from the record that must 
be part of it for the veteran to prevail on this claim.  
VAOPGCPREC 7-2004.  And for the reasons indicated, the 
content of the VCAA notice substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice is not required.



2.  Factual Background and Legal Analysis

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2003); see, too, Cohen v. 
Brown, 10 Vet. App. 128 (1997); Gaines v. West, 11 Vet. App. 
353, 357 (1998), citing Cohen, supra, and Suozzi v. Brown, 10 
Vet. App. 307 (1997).

If the claimant did not engage in combat with the enemy (as 
in this case), or the claimed stressors are not related to 
combat (as also in this case), then the claimant's testimony 
alone is not sufficient to establish the occurrence of the 
claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  Cohen, 
supra.

The veteran's principal claimed stressors are that he was 
threatened and physically assaulted several times during his 
period of active duty.  In this regard, the Court has noted 
that in claims for service connection for PTSD based on 
personal assault, VA has established special procedures for 
evidentiary development.  Patton v. West, 12 Vet. App. 272, 
277 (1999).  These procedures, which became effective in 
February 1996, take into account the fact that since personal 
assault is an extremely sensitive issue, many incidents of 
personal assault are not officially reported, and victims of 
this type of trauma in service may find it difficult to 
produce evidence to support the occurrence of the stressor.  
These procedures thus acknowledge the difficulty claimants 
face in establishing the occurrence of the stressor through 
standard evidence, and the resulting need for development of 
alternate sources of evidence.  See VA Adjudication Procedure 
Manual M21-1 (M21-1), Part III, paragraph 5.14c (Feb. 20, 
1996) (substantially enlarging on the former Manual M21-1, 
Part III, paragraph 7.47c(2) (Oct. 11, 1995)).

Alternate sources that may provide credible evidence of an 
in-service personal assault include medical or counseling 
treatment records following the incident, military or 
civilian police reports, reports from crisis intervention or 
other emergency centers, statements from confidants or 
family, copies of diaries or journals, or behavior changes 
documented or observed at the time of the incident, such as 
obsessive behavior at the time of the incident, pregnancy 
tests, increased interest in test for sexually transmitted 
diseases, termination of primary relationships, or alcohol 
and drug abuse.  Evidence that documents any such behavioral 
changes may require interpretation by a VA neuropsychiatric 
physician to determine whether such evidence bears a 
relationship to the medical diagnoses.  See M21-1, Part III, 
para. 5.14(c)(9).

In addition, the Court in Patton stated that in two places 
M21-1, Part III, para. 5.14(c)(3) and (9), appeared 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" and 
held that any such requirement was inconsistent with the 
benefit of the doubt doctrine found in 38 U.S.C. § 5107(b).  
Therefore the evidence need only be in relative equipoise to 
prevail on the question of the existence of the stressor.



Finally, effective March 7, 2002, VA amended the regulations 
concerning the evidence necessary to establish the occurrence 
of a stressor in claims for service connection for PTSD 
resulting from personal assault.  These new regulations 
partially divided and expanded 38 C.F.R. § 3.304(f), and 
require that VA not deny such claims without:  (1) first 
advising claimants that evidence from sources other than a 
claimant's service medical records, including evidence of 
behavior changes, may constitute supporting evidence of the 
stressor; and (2) allowing him the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  38 C.F.R. § 3.304(f)(3).

Specifically, this regulation provides the following 
guidance:  If a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3)



The veteran has not contended that he engaged in combat with 
the enemy, and the record on appeal also does not otherwise 
show this.  Instead, his claim for service connection for 
PTSD is based solely on the allegation that he was beaten and 
threatened by his sergeant while on active duty.  In April 
2004, the RO sent the veteran a letter requesting that he 
provide any additional evidence related to this stressor as 
well as a PTSD personal assault questionnaire.  He submitted 
several statements both before and after that letter was sent 
to him, all alleging multiple threats and severe physical 
attacks by his sergeant.  He alleges that he was first 
assaulted by the sergeant around February 23, 1975, during 
fire watch duty.  The veteran stated that he was struck in 
the throat, chocked, and rendered unconscious.  When he 
awoke, his mouth was bloodied from biting his tongue.  He 
related that he witnessed this sergeant attacking other 
servicemen while they were on fire watch duty.  On March 19, 
1975, according to the veteran, the sergeant told him that he 
dishonored the Marine Corps and would pay a high price.  The 
next day, the sergeant struck him in the back knocking the 
breath out of him and causing him severe pain during 
marksmanship practice at a rifle range.  That night, he 
urinated blood due to the severity of the blow, and was sent 
to the hospital.  He maintains that findings in service of 
polyuria, the history that he related to service medical 
personnel that he recently had blood in his urine, and the 
results of an intravenous pyelogram in service prove that he 
was assaulted while in the military.  He noted that these 
traumatic events subsequently caused him to abuse alcohol and 
drugs and contemplate suicide.  He submitted several letters 
from family members who indicate he informed them of these 
incidents and of the severe back and psychiatric problems 
resulting from these attacks.  He also indicated that a 
fellow serviceman was an eyewitness to these attacks.

There is no indication in the veteran's service medical 
and/or personnel records that he reported that he was 
threatened or physically assaulted during his active military 
service.  Service records do confirm, however, that he was 
hospitalized for polyuria on March 21, 1975, subsequently 
diagnosed with diabetes mellitus, and separated from service 
due to the condition.



Even more of a mystery is the absence of any mention of 
trauma in service either causing or contributing to his 
diabetes mellitus, including when he was hospitalized for 
polyuria on March 21, 1975.  When seen, the examiner observed 
the veteran was in no acute distress and there were no 
findings of blood in his urine.  On his initial application 
for VA benefits in July 1975 (the same month his service 
ended), he merely stated that he had diabetes mellitus, adult 
onset, on March 21, 1975.  In addition, he did not refer to 
any alleged assaults in service during his subsequent VA 
examination in September 1975, when he stated that he had 
developed frequent urination during recruit training in 
service.  During VA examination in January 1976, he stated 
that, due to a high carbohydrate diet in service, he had 
developed frequent urination, which was ultimately diagnosed 
as diabetes mellitus.

Many years later, during a VA dental examination in April 
1996, the veteran stated that he did not sustain any head or 
neck trauma in service.  

Although PTSD is often delayed, either in its symptoms or in 
its diagnosis, it is inexplicable why the veteran would not 
inform service medical personnel or VA examiners that he was 
assaulted in service, even in passing, within several 
detailed examinations to ascertain the etiology and extent of 
his diabetes mellitus and later, dental condition.  He and 
several of his family members have related that he sustained 
a serious back injury that has continuously bothered him, yet 
he did not report this back injury to VA medical personnel 
shortly after separation from service, nor did he request 
service connection for the condition at the time he requested 
service connection for diabetes mellitus.  According to him, 
the attacks in service were profoundly disabling both 
physically and psychologically.  Had they actually occurred, 
it certainly would have been crucial to an accurate diagnosis 
and a true rendering of his overall disability picture.  Yet 
no such incidents were ever mentioned, until now, long after 
the fact.



The fact that the veteran did not mention these alleged 
attacks at any time during his VA examinations in the 1970s, 
or even when initially filing a claim for VA benefits, is 
given more probative weight than his more recent allegations 
to the contrary because the occurrence and memories of events 
are usually more reliable the closer in time to the 
occurrence of the event.  Indeed, even medical opinions may 
decline in probative value the greater the time interval 
between when the incident in question allegedly occurred and 
the date of the opinion.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (noting that 20 years had elapsed); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

Of equal or even greater significance is the fact that the 
veteran gave details during those examinations for the 
purposes of medical diagnosis and treatment.  And it stands 
to reason that one is usually more truthful when providing 
information for these purposes than when providing 
information with the ultimate intention of receiving monetary 
compensation, as is the reason for the evidence submitted in 
February 2004 and thereafter.

The record before the Board includes diagnoses of PTSD due to 
the alleged assaults in service.  But them notwithstanding, 
as stated by the Court, "[j]ust because a physician or other 
health professional accepted the appellant's description of 
his active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for [PTSD}."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  It is also clear that the Board 
is not required to accept a veteran's or his family members 
second hand statements regarding his alleged symptoms, 
including nightmares, flashbacks, and other difficulties he 
associates with his active service, if the Board does not 
find the statements regarding his symptoms to be credible.



As mentioned, the starting point for analyzing a claim of 
service connection for PTSD is a determination whether there 
is evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.  38 C.F.R. § 3.304(d).  Under the 
controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

Under the framework established in Zarycki, 6 Vet. App. at 
97-98, the Board must make an explicit determination as to 
whether the veteran engaged in combat with the enemy.  Here, 
the Board finds that the veteran did not engage in combat 
with the enemy.  He has never contended that he was exposed 
to combat.  Thus, while PTSD has been found, a medical 
provider cannot provide supporting evidence that the claimed 
in-service event actually occurred based on a post-service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  The veteran's own testimony will not be sufficient.  
Id.

After extensive and careful review of the evidence of record, 
the Board concludes there simply is no credible documented 
evidence to indicate the veteran experienced any of the 
identified behavior changes, or any other unusual behaviors 
during his active military service suggestive of the type 
trauma he claims.

The M-21 provisions thus recognize that personal assault such 
as here alleged can often be established only by secondary 
evidence and the inferences that can be drawn therefrom.  
However, service connection may not be predicated on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102.  Precisely because service connection may not 
be based on conjecture, it is important that the factors 
enumerated in M-21 not have alternative explanations or be 
subject to significant questions of credibility, as in this 
case.  The factors addressed in M-21 suggest a change in 
behavior without rational alternative explanations.  
Otherwise, establishing the existence of the claimed stressor 
is inevitably an exercise in speculation.  Thus, the factors 
set forth above contemplate changes in behavior roughly 
contemporaneous with the claimed incident such as to indicate 
the actual occurrence of the stressor.

In this particular case, the record shows the veteran 
developed diabetes mellitus in service (initially the 
prodromal manifestations of this condition), for which 
service connection since has been granted.  But there is no 
evidence of record that he was so badly beaten in service, as 
he now alleges, that he urinated blood and that this incident 
caused or contributed to his diabetes mellitus and subsequent 
psychiatric problems, alcohol and drug abuse.  

The Board concludes the veteran's claimed physical assaults 
and threats in service may not be accepted as a stressor that 
would provide a basis for granting service connection for 
PTSD, even with consideration of the Court's decision in 
Patton.  The letters from his family members, in the opinion 
of the Board, are also entitled to very limited probative 
value in light of evidence, which can only be described as 
very significant and highly probative, indicating that no 
such stressor(s) in service ever occurred.  Accordingly, any 
diagnoses of PTSD based on this reported history would be 
lacking probative value and rendered insufficient to support 
an award of service connection.  See, e.g., Reonal v. Brown, 
5 Vet. App. 458 (1993) (a diagnosis and relation to service 
is only as good and credible as the history on which it was 
predicated).

Without a diagnosis of PTSD based on a verified stressor, 
service connection for this psychiatric condition may not be 
granted.  Cohen, supra.  

For these reasons, the Board concludes the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.  And although he is entitled to the 
benefit of the doubt when the evidence supporting a grant of 
his claim and the evidence supporting a denial of his claim 
are in approximate balance, the benefit of the doubt doctrine 
is inapplicable where, as here, the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).



As stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt rule has no application.  Id., at 56.  
"A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance."  Id. at 58.  In this case, for 
the reasons cited above, the preponderance of the evidence is 
against the claim.


ORDER

Service connection for a disability manifested by high 
cholesterol is denied.

Service connection for a disability manifested by proteinuria 
is denied.

Service connection for PTSD is denied.


REMAND

Under the VCAA, VA is required to notify a claimant of the 
information and evidence necessary to substantiate a claim, 
including which portion of any such information and evidence 
is to be provided by which party - him or VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not yet received the required notification 
regarding his remaining claims.

The veteran's appeal for a TDIU and pension are inextricably 
intertwined with his other claims yet to be decided, inasmuch 
as an increased rating or a grant of service connection for 
these claims could affect the outcome of his TDIU and pension 
claims.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  See 
also Kellar v. Brown, 6 Vet. App. 157 (1994) and Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  And therefore, further 
consideration of these claims must be deferred to avoid 
piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991).

In addition, VA's duty to assist in relation to a claim for 
pension includes identifying all disabilities from which the 
veteran suffers, and assigning a disability rating to each 
disability, then assessing whether the veteran is 
unemployable as a result of a lifetime disability under 38 
C.F.R. § 4.17 (2004).  If it is found that he is not 
unemployable, a determination must be made as to whether he 
suffers from a lifetime disability that would render it 
impossible for the average person to follow a substantially 
gainful occupation, as contemplated by 38 U.S.C.A. § 1502(a) 
and 38 C.F.R. § 4.15.  Brown v. Derwinski, 2 Vet. App. 444 
(1992).  Additionally, an evaluation as to whether he is 
unemployable based on his age, disabilities, and occupational 
background under the provisions of 38 C.F.R. § 3.321(b)(2) 
(2004) should be conducted.

In considering the issue of entitlement to TDIU, the RO 
should consider the applicability of 38 C.F.R. § 4.16(b) 
(2004), which permits a veteran to be rated totally disabled 
due to unemployability by reason of service-connected 
disabilities, even if he fails to meet the threshold minimum 
rating requirements of this regulation.  Fisher v. Principi, 
4 Vet. App. 57 (1993).

Regarding the veteran's claims for pension and a TDIU, the 
Board notes that Elaine Tripi, Ph.D., CRC, in a report dated 
in April 2003, stated the veteran was unable to sustain 
gainful employment due to his service-connected 
diabetes mellitus.  Also, a VA physician, in a letter dated 
in May 2003, stated the veteran is unable to work due to his 
service-connected diabetes mellitus, which has been poorly 
controlled.  As the veteran has not been afforded a VA 
examination to determine if he is unemployable either due to 
all his disabilities or solely due to his service-connected 
disabilities, he should be scheduled for such an examination.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran also claims that he is entitled to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for refusal of VA 
dental treatment.  In a separate decision, the Board remanded 
the claim of entitlement to Class III VA outpatient dental 
treatment to the VAMC in Hampton, Virginia, for further 
development and consideration.  As evidence developed in that 
remand may aid his § 1151 claim, the RO should obtain from 
the VAMC any records pertaining to that claim.

Accordingly, these claims are REMANDED to the AMC for the 
following development and consideration:

1.  Send the veteran a VCAA letter 
concerning his remaining claims for:  an 
initial compensable rating for erectile 
dysfunction, entitlement to service 
connection for diabetic neuropathy, 
diabetic nephropathy (claimed as urinary 
frequency or incontinence), hypertension, 
a cardiac disorder other than 
hypertension, a left knee disorder, an 
acquired psychiatric disorder (claimed as 
depression) - secondary to diabetes 
mellitus, entitlement to a TDIU, and 
entitlement to a nonservice-connected 
pension.

*The VCAA letter must apprise him of the 
type of evidence needed to support these 
claims, including of whose specific 
responsibility - his or VA's, it is for 
obtaining the supporting evidence.  Also 
request that he submit all relevant 
evidence and information in his 
possession concerning these claims.

2.  Obtain the veteran's complete dental 
records on file at the VAMC in Hampton, 
Virginia, including the final decision 
regarding him claim for Class III 
VA outpatient dental treatment.

3.  Schedule the veteran for a VA general 
medical examination to determine the 
current nature and extent of all his 
disabilities.  All special studies and 
tests should be undertaken, if found to 
be medically necessary.  The claims 
folder, including a copy of this remand 
and any additional evidence obtained as a 
result of the above development, should 
be made available to the examiner prior 
to the examination.  All findings should 
be reported in detail.  The examiner 
should express a medical opinion 
regarding whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) the veteran could 
work with his disabilities.  And, if he 
cannot work, the examiner should express 
a medical opinion regarding whether the 
veteran's disabilities will forever 
preclude employment.  In addition, it is 
requested that the examiner state whether 
it is at least as likely as not the 
veteran's service-connected disabilities, 
alone, without regard to his age or the 
effects of any nonservice-connected 
disabilities, would preclude him from 
obtaining or retaining average civilian 
work.  The physician should render an 
opinion as to what effect the 
disabilities found have on the veteran's 
ability to work and state whether his 
disabilities are susceptible to 
improvement through appropriate 
treatment.  The rationale upon which the 
medical opinions are based must be set 
forth.

*If more than a general medical 
examination is needed to make these 
determinations, then schedule the veteran 
for any necessary additional 
examinations.

4.  Then readjudicate the veteran's 
claims, based on the additional evidence 
obtained, for:  an initial compensable 
rating for erectile dysfunction; 
entitlement to service connection for 
diabetic neuropathy, diabetic nephropathy 
(claimed as urinary frequency or 
incontinence), hypertension, a cardiac 
disorder other than hypertension, a left 
knee disorder, an acquired psychiatric 
disorder (claimed as depression) - 
secondary to diabetes mellitus; 
entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for 
refusal of VA dental treatment; 
entitlement to a TDIU; and entitlement to 
a nonservice-connected pension.

In the readjudication, the RO should 
review the evidence and consider whether 
the veteran is totally disabled under 38 
U.S.C.A. § 1502(a) (West 2002); 38 C.F.R. 
§ 4.15 (2004) using the "average person" 
standard and the "unemployability" 
standard discussed in Brown.  The RO 
should determine whether an 
extraschedular rating is warranted under 
38 C.F.R. § 3.321(b)(2) (2004) and, if 
not, should set out the reasons for that 
decision.  The RO should also consider 
the provisions of 38 C.F.R. § 4.16(b) 
(2004), as set forth in Fisher.  If 
appropriate, the credibility of any 
relevant evidence should be discussed.  
If any decision remains adverse to the 
veteran, a supplemental statement of the 
case (SSOC) should be issued and the 
veteran given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


